UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 16, 2007(November 12, 2007) TRITON DISTRIBUTION SYSTEMS, INC. (Exact name of registrant as specified in its charter) Colorado 000-51046 84-1039067 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One Harbor Drive, Suite 300 Sausalito, California 94965 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (415) 339-4600 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Forward Looking Statements This Form 8-K and other reports filed by Triton Distribution Systems, Inc. (the “Registrant” or “Company”) from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, the Registrant’s management as well as estimates and assumptions made by the Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to the Registrant or the Registrant’s management identify forward looking statements. Such statements reflect the current view of the Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of the Registrant’s Form 10-KSB entitled “Risk Factors”) relating to the Registrant’s industry, the Registrant’s operations and results of operations and any businesses that may be acquired by the Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended, or planned. Although the Registrant believes that the expectations reflected in the forward looking statements are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, the Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b) Termination of certain officers; resignation or removal of directors other than as a result of disagreement or removal for cause. On November 12, 2007, Khaled El Marsafy resigned as a member of the Board of Directors of Triton Distribution Systems, Inc. (the “Company”) because of other increasing personal and professional commitments.Mr. El Marsafy was a member of the Nominating, Corporate Governance and Audit Committees of the Board of Directors of the Company. A copy of his resignation letter is attached as an Exhibit to this Form 8-K. Item 9.01Financial Statements and Exhibits (c)Exhibits. Exh. No. 99.1 Description Letter of resignation dated November 12, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRITON DISTRIBUTION SYSTEMS, INC. (Registrant) Date: November 16, 2007 /s/ Gregory Lykiardopoulos Gregory Lykiardopoulos, Chief Executive Officer 3
